TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 13, 2015



                                     NO. 03-12-00735-CV


Appellants, Physician Assistants Business Alliance of Texas, LLC; Richard Branson, PA-C;
  Shawn Mollica, PA-C; and Will Thompson, PA-C // Cross-Appellants, Texas Medical
 Board; Texas Physician Assistant Board; and Mari Robinson in Her Official Capacity as
 Executive Director of the Texas Medical Board and the Texas Physician Assistant Board

                                                v.

Appellees, Texas Medical Board; Texas Physician Assistant Board; and Mari Robinson in
 Her Official Capacity as Executive Director of the Texas Medical Board and the Texas
 Physician Assistant Board // Cross-Appellees, Physician Assistants Business Alliance of
Texas, LLC; Richard Branson, PA-C; Shawn Mollica, PA-C; and Will Thompson, PA-C


         APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
          AFFIRMED IN PART; REVERSED AND RENDERED INPART –
                     OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 19, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s conclusions nos. 3 and 4 and

renders judgment that Texas Medical Rule 177.16(f) is invalid to the extent that it purports to (a)

impose the Act’s ownership-interest restrictions upon a change in an entity’s ownership interests

and (b) impose any ownership restrictions on an entity or its owners upon the entity’s or one of it

PA-owners’ contracting with a new supervising physician. The Court affirms the trial court’s
judgment in all other respects. The appellees/cross-appellants shall pay all costs relating to this

appeal, both in this Court and the court below.